                           UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                          v.                                        SENTENCING MINUTES

                THOMAS E SMITH                                       Case No. 20-cr-0196-bhl-1


HONORABLE BRETT H. LUDWIG presiding                                             Time Called: 10:06 a.m.
Proceeding Held: 6/2/2021                                                    Time Concluded: 11:17 a.m.
Deputy Clerk: Kristine B.                                                     Court Reporter: John S.

Appearances:

UNITED STATES OF AMERICA by:                            Laura Connelly and Leslie Garthwaite
THOMAS E. SMITH in person and by:                       Michael J. Steinle
US PROBATION OFFICE by:                                 Daniel E. Dragolovich


☒ The parties have no objections to the factual         ☐ The parties have no objections to the application of
  statements in the PSR                                   the guidelines in the PSR

☐ Objections/corrections to factual statements in PSR   ☒ Objections/corrections to application of guidelines
  by ☐ Plaintiff ☐ Defendant                              by ☒ Plaintiff ☒ Defendant

☐ The Court adopts the factual statements and           ☒ The Court adopts the factual statements and
  guideline application as set forth in the PSR           guideline application with these changes: The
                                                          Court sustained the parties’ objection and will apply
                                                          a 2-level enhancement instead of a 4-level
                                                          enhancement under §3B1.1 for defendant’s role in
                                                          the offense. The total offense level is 24.




☒ The government presents sentencing argument: 63       ☒ The defendant presents sentencing argument: 12 –
  months imprisonment, 2 years SR, and $960,000 in        18 months imprisonment.
  restitution.
☒ Defendant exercises right of allocution.              ☒ The Court imposes sentence.
☒ The government dismisses count(s) 1, 3-6, 9, 11-      ☒ Defendant advised of appeal rights.
  13




                Case 2:20-cr-00196-BHL Filed 06/02/21 Page 1 of 2 Document 107
SENTENCE IMPOSED:
Imprisonment:      57       Months as to Count           2         of the Indictment

        Imprisonment term for each count to be served ☐ concurrently ☐ consecutively.
                     TOTAL TERM OF IMPRISONMENT IMPOSED: _____ months.

Supervised
Release:            2       Years as to Count           2          of the Indictment

MONETARY PENALTIES

Special Assessment:     $ 100                    due immediately

Fine:                   $                        ☒ fine waived

Restitution:            $ 960,000                ☐ determination deferred

JOINT AND SEVERAL PAYMENTS

☐ Fine and/or ☒ Restitution is joint and several with Samuel Davis, Stephen Smith, Robert Hamilton, Tarone
Woods, and Deon Petty.

FORFEITURE

☐ All property forfeited upon conviction or by order of the court shall be included in the criminal judgment.


CUSTODY

☐ The defendant is remanded to the custody of the U.S. Marshal Service.
☒ The defendant is to voluntarily surrender at the institution designated by the Bureau of Prisons as notified by
  the U.S. Probation Office.

CONDITIONS OF SUPERVISED RELEASE/PROBATION


☒ The defendant does not object to the conditions of supervised release as set forth in the presentence
  investigation report.
☒ The defendant waives reading of the conditions of supervised release.

☒ Mandatory Conditions of Supervision imposed.

☒ The Court adopts the Standard Conditions of Supervision set forth in the presentence investigation report
  without change.

☒ The Court adopts the Special Conditions of Supervision set forth in the presentence investigation report
  without change.




                Case 2:20-cr-00196-BHL Filed 06/02/21 Page 2 of 2 Document 107
